ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Dellew Corporation                           )      ASBCA No. 58538
                                             )
Under Contract No. FA52 l 5-08-C-0008        )

APPEARANCES FOR THE APPELLANT:                      Jonathan A. DeMella, Esq.
                                                    Kate H. Kennedy, Esq.
                                                     Davis Wright Tremaine LLP
                                                     Seattle, WA

                                                    James F. Nagle, Esq.
                                                     Oles Morrison Rinker & Baker LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Michelle D. Coleman, Esq.
                                                    Heather M. Mandelkehr, Esq.
                                                    Christine C. Piper, Esq.
                                                     Trial Attorneys

    SUMMARY BINDING DECISION BY ADMINISTRATIVE JUDGE PAGE

       By ADR agreement approved by the Board on 9 December 2015, the parties
requested that this appeal be decided by a "one-judge summary decision based on the
position papers and appeal record." This summary decision will address both
entitlement and quantum, and "will be final and binding on the parties," who have
agreed "to waive further appeals in this matter." (ADR Agreement at 1-2) This
decision has no value as precedent, cannot be cited in any other proceeding and cannot
be appealed.

                                      DECISION

        The appeal is sustained to the following extent. Dellew may recover a total of
$188,920.58, which is comprised ofthe following amounts: (1) $4,307.70 in
severance pay to Denise Romero; (2) $165,048.15 in post-termination indirect costs
that would have been absorbed by the PACAF contract had it not been terminated for
the government's convenience; and (3) $19,564.73 in termination settlement proposal
costs, which includes $14, 142.3 8 in attorney and consultant fees. Dellew is also
entitled to CDA interest on the total amount recovered in accordance with 41 U.S.C.
§ 7109 from 10 September 2012, the putative date of receipt of the claim, until paid.
In all other respects, the appeal is denied.

      Dated: 4 April 2016



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58538, Appeal ofDellew
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2